DETAILED ACTION
Information Disclosure Statement
	No IDS has been filed to date of the instant Office communication.
Drawings
	The drawings received on November 18, 2020 is objected for failing to comply with the Sequence Listing as set forth in the CFR 1.821-1.825.
	Specifically, Figure 5 contains a nucleotide sequence embraced by the Sequence Rules, but does not recite a corresponding SEQ ID Number in the Figure or in the Description of the Drawings.
	A response must comply with the requirements for said response to be deemed fully responsive.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 24 contains a period after step (a), while containing additional steps (b)-(h).
	For the purpose of prosecution, the claim has been construed to contain all of the steps (a)-(h).
	Claim 25 is indefinite by way of its dependency on claim 24.

Conclusion
	Claims 24 and 25 are rejected.
	Claims are free of prior art.
	There are no teachings in the prior art which employs a chemical scavenger of hydrated electrons and oxygen radicals during at least one of steps of the method of claim 6; or a motivated to use the same as claimed in the method of claims 16 and 24.
	The specification discloses that the addition of the chemical scavenger, coupled with ds-DNA specific nuclease digestion results in the decrease in the sequencing errors:
“DNA fragmentation by sonication is replaced by DNA digestion with dsDNA specific nuclease, for instance: shrimp and DFF40 nucleases, which leave DNA ends blunt, so they do not need repairing or a fill-in step … In standard protocol DNA fragmentation by mechanical, enzymatic or other means creates single-stranded extensions that are subsequently blunted by the action of the T4 polymerase and exonuclease.  However, single-stranded extensions are more prone to the oxidative changes than dsDNA.  The damage of a particular base in the single-stranded extension changes the template that T4 polymerase uses for generating double-stranded, blunt ends, which is the next step of the preparation of sequencing library.  T4 polymerase encounters a damaged base in the template and introduces its partner – a complementary base.  However, the damage may change the pattern of the preferred hydrogen bonds, which results in the stabilization of interactions with an incorrect nucleotide in the complementary position.  After blunt-ending and ligation of Y-adapters, this error is further amplified in PCR, and may result in a false mutation call” (section [0047])

“In each step of the process we add to chemicals or solutions used for standard library preparation one or two chemical compounds: sodium iodine and/or sodium nitrate … we identified these two chemicals as efficient scavengers of hydrated electrons and oxygen radicals.  This reduces the oxidative damage to DNA, resulting in better control of the sequencing errors.  Other scavenging substances can also be used for this purpose.” (section [0048])

	Kambara et al. (U.S. Patent No. 5,985,556, issued November 16, 1999), teach a method of DNA sequencing including the steps of digesting the sample DNA, ligation of adapters thereto, and the amplification of the adapter-ligated DNA fragments in a PCR reaction (see Figure 12).
	The artisans, however do not teach or suggest the use of the presently claimed chemical scavenger of hydrated electrons and oxygen radicals in any of the disclosed steps nor is there a motivation in the art to do so.
Inquiries

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Young J. Kim whose telephone number is (571) 272-0785.  The Examiner is on flex-time schedule and can best be reached from 7:00 a.m. to 5:30 p.m (M-Th)  The Examiner is off every Friday, but under some situations may be available on limited basis.  The Examiner can also be reached via e-mail to Young.Kim@uspto.gov.  However, the office cannot guarantee security through the e-mail system nor should official papers be transmitted through this route.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Benzion, can be reached at (571) 272-0782.  
Papers related to this application may be submitted to Art Unit 1637 by facsimile transmission. The faxing of such papers must conform with the notice published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 CFR 1.6(d)).  NOTE:  If applicant does submit a paper by FAX, the original copy should be retained by applicant or applicant’s representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED, so as to avoid the processing of duplicate papers in the Office.  All official documents must be sent to the Official Tech Center Fax number: (571) 273-8300.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-1600.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNG J KIM/Primary Examiner
Art Unit 1637                                                                                                                                                                                                        June 30, 2022
/YJK/